Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,265,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Svedman (US 5176663), Boehringer et al (US 2005/0209574), and Gilman (US 2003/0139697).
Svedman teaches a dressing with supporting members (stiffening elements comprising walls 14, Figs. 1-3). However, the supporting members of Svedman provide a stable volume for the pad so that a predetermined amount of fluid can be absorbed by the pad, and therefore they would prevent the pad from being compressible even under negative pressure. Any modification to Svedman to allow the dressing to be compressible in a first direction to apply a closing force on a wound in the first direction would destroy the functionality of Svedman and as such would not be obvious to one of ordinary skill in the art.
Boehringer teaches a wound packing material that can be utilized with suction that preferentially contracts in one direction (¶ [0054-0055], Figs. 14A-14C). However, 
Gilman teaches a passive wound closure dressing with reinforcing areas (13, Figs. 1-5) that resist stretching and compression (¶ [0028]) within a dressing made of a hydrocolloid adhesive (¶ [0014]). The reinforcing members (13, Figs. 1-4) are located within the adhesive (11, Figs. 1-4) in such a way that the adhesive forms one continuous structure, which contrasts with the claim which requires a plurality of manifold members and a plurality of filaments in combination with the manifold members. Additionally, the dressing of Gilman is said to allow “limited stretching and contracting of the dressing in directions transverse to those members” (¶ [0028]) and is intended to take the place of sutures or staples which hold a surgical wound together (¶ [0001]). ¶ [0023, 0029] indicates that the filaments extend “generally across or at right angles to the wound”, and therefore the stretching and compression of the dressing across the wound is resisted. As such, negative pressure applied to the wound and wound dressing would not result in contraction of the wound dressing to bring the wound edges closer together. Since Gilman indicates the reinforcing members should .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSICA R ARBLE/Examiner, Art Unit 3781